MEMORANDUM **
Edgar Rafael Gonzalez Osorio, a native and citizen of Guatemala, petitions for review of a Board of Immigration Appeals (“BIA”) decision denying his motion to reconsider the denial of his application for asylum and withholding of removal. We *660have jurisdiction under 8 U.S.C. § 1252. We review the denial of a motion to reconsider for abuse of discretion. Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002). We deny the petition.
The BIA’s denial of Gonzalez’s motion for reconsideration was not “arbitrary, irrational, or contrary to law,” because the BIA previously considered the contentions it raised and determined they did not identify any legal errors. See Caruncho v. INS, 68 F.3d 356, 360 (9th Cir.1995).
To the extent Gonzalez seeks review of the BIA’s October 8, 2002 order affirming the immigration judge’s denial of his requests for asylum and withholding of removal, we lack jurisdiction to consider the order because the petition for review is not timely as to that order. See Stone v. INS, 514 U.S. 386, 405, 115 S.Ct. 1537, 131 L.Ed.2d 465 (1995).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.